DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-20 are pending in the application. 
Drawings
The corrected or substitute drawings were received on 01/29/2020. These drawings are acceptable.
Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:	The prior art made of record and considered pertinent to the applicant's disclosure does not teach or suggest the claimed limitations. 
	Per claim 1 (and its dependent claims 2-10), there is no teaching, suggestion, or motivation for combination in the prior art to an apparatus, comprising: a control circuit; a memory cell transistor; and a programmable sense amplifier in communication with the memory cell transistor and the control circuit, the control circuit configured to acquire a first operand and a second operand for a logic operation, the control circuit configured to program a threshold voltage of the memory cell transistor based on the first operand and apply a gate voltage to a gate of the memory cell transistor based on the second operand, the programmable sense amplifier configured to generate a data value for the logic operation based on a memory cell current of the memory cell transistor while the gate voltage is applied to the gate of the memory cell transistor.	Per claim 11 (and its dependent claims 12-19), there is no teaching, suggestion, or 
Per claim 20, there is no teaching, suggestion, or motivation for combination in the prior art to an apparatus, comprising: a NAND string including a memory cell transistor; one or more control circuits; and a programmable sense amplifier in communication with the NAND string and the one or more control circuits, the one or more control circuits configured to acquire a first operand and a second operand associated with a logic operation, the one or more control circuits configured to set a threshold voltage of the memory cell transistor based on the first operand and bias a gate of the memory cell transistor to a gate voltage based on the second operand, the programmable sense amplifier configured to acquire a first current threshold and a second current threshold based on the logic operation, the programmable sense amplifier configured to generate a data value for the logic operation via comparison of the first current threshold and the second current threshold with a memory cell current of the memory cell transistor while the gate of the memory cell transistor is biased to the gate voltage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825